Citation Nr: 0122757	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 13, 1969 to 
February 7, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.

The veteran originally filed a claim for service connection 
for bilateral hearing loss in July 1989, which was denied by 
a rating decision in October 1989.  The veteran appealed and 
the Board denied the claim in February 1991.  The veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals, 
hereafter the Court).  The Court remanded the matter to the 
Board by order dated in February 1993.  The Board again 
denied the claim in May 1994.

To establish jurisdiction over this matter, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for bilateral hearing loss.  38 C.F.R. §§ 5108, 7104 (2000).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 
1996).  Therefore, the issue before the Board is whether new 
and material evidence has been submitted to reopen the claim 
for service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  By a Board decision in May 1994, the claim for service 
connection for bilateral hearing loss was denied; the veteran 
did not appeal the decision.

2.  The evidence submitted since the May 1994 Board decision 
pertinent to the claim is either cumulative and redundant, or 
does not bear directly and substantially upon the specific 
matter under consideration because it does not include 
competent evidence that addresses direct service connection 
or in service aggravation of the veteran's bilateral hearing 
loss.


CONCLUSION OF LAW

1.  The May 1994 Board decision that denies service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has not been submitted since 
the May 1994 Board decision pertinent to the claim service 
connection for bilateral hearing loss, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.

At the time of the May 1994 Board decision, the record 
included service medical records, a September 1989 VA 
physical examination, and personal testimony from an April 
1990 local hearing.  Service medical records show that the 
veteran's hearing was examined in December 1968 prior to his 
enlistment with the following results in decibels (dB).




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
65
No data
80
LEFT
5
0
0
No data
20

The medical history indicated that the veteran had congenital 
deafness in his right ear.  The veteran took three additional 
audiometry tests in January 1969.  With regard to the first 
of these, it was noted that he "exaggerated the loss."  The 
retests were interpreted to show bilateral sensory nerve 
hearing loss, severe in the right ear and mild in the left.  
A January 1969 medical board found that the veteran's hearing 
loss exceeded minimal enlistment requirements and that the 
veteran's hearing loss was not aggravated in service beyond 
the normal progression of the disease.  The September 1989 VA 
examination report indicated a diagnosis of severe hearing 
impairment.  The otolaryngology examination report indicated 
that the veteran believed that he had normal hearing during 
his childhood, but suffered hearing loss several days after 
his induction physical examination, while on an airplane 
flight.  The veteran reported that his ears popped and 
afterward he had difficulty hearing from his right ear.  The 
veteran testified in April 1990 that hearing loss was 
detected in his right ear during grade school, but that the 
hearing loss was not extensive.  He also testified that his 
hearing loss was aggravated during his flight to basic 
training from Chicago to Lackland Air Force Base, San 
Antonio.

Since the May 1994 Board decision, the veteran underwent an 
audiometric examination in September 2000 and testified at a 
personal hearing in April 2001.  The veteran was examined as 
an outpatient at the Houston VA medical center.  He 
complained of hearing difficulty for 48 years.  The pure tone 
threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No 
response
No 
response
No 
response
No 
response 
No 
response
LEFT
30
35
50
65
75

No speech audiometry was indicated in the report.  The 
assessment was right ear: severe sensorineural hearing loss 
at 250 Hertz (Hz); profound sensorineural hearing loss above 
250 Hz; mild negative middle ear pressure; CNE (could not 
establish) acoustic reflexes due to inability to maintain a 
hermetic seal of the external auditory canal.  One thousand-
Hz Stenger Test is negative for nonorganic component in this 
ear.  Assessment of the left ear was as follows: mild 
conductive hearing loss through 1000 Hz; moderate to severe 
mixed hearing loss 2000 to 4000 Hz; profound hearing loss 
above 4000 Hz; normal middle ear function. 

The veteran testified in April 2001 that bilateral sensory 
nerve damage was the direct cause of his hearing loss, but 
the nerve damage and the hearing loss were two separate 
disabilities.  (Transcript (T.) at pg. 1).  His disability 
could not be properly evaluated unless VA consulted an ears, 
nose and throat (ENT) specialist, an "audiologist 
specialist" or a "neurologist specialist" because nerve 
damaged caused his hearing loss.  (T. at pg. 3).  He stated 
that a VA audiologist told him that the audiometric 
examinations in 1969 could not be read by VA audiologists or 
any other audiologists.  (T. at pgs. 2-3).  The Air Force did 
not allow him to keep a hearing aid he had been given to 
wear.  (T. at pg. 3).  

Pertaining to the origin of his hearing loss, the veteran 
stated, "I got on the plane after I was inducted which is on 
record...My ears popped when I got off the plane, this is 
percussion.  Any ENT or audiologist will tell you that a 
bilateral sensory nerve patient percussion will cause a loss 
of hearing."  (T. at pg. 5).  The veteran asserted that his 
new evidence was first, the information that the ENT 
specialist gave him, that no one could read the service 
audiology reports because they are in a code that no one 
knows, and second, that he was deprived of a hearing aid for 
32 years.  (T. at pg. 4).


II.  Analysis
 
Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board notes initially that since the veteran filed his 
claim to reopen in December 2000, the most recent version of 
38 C.F.R. § 3.156(a) under the VCAA does not apply as it is 
only applicable to claims filed on or after August 29, 2001.  

The February 2001 rating decision explains to the veteran 
what is meant by "new and material evidence" and advises 
him of what type of evidence is needed to succeed with his 
claim for service connection for bilateral hearing loss.  The 
rating decision also advises him of the results of the 
September 2000 audiometric examination.  The statement of the 
case (SOC), also issued in February 2001, provides the 
veteran with 38 C.F.R. § 3.156 and 38 C.F.R. § 3.306 (2000).  
The SOC further explains what type of evidence is needed.  
The May 2001 supplemental SOC explained why the veteran's 
request to reopen remained denied after the April 2001 
personal hearing.  The RO provided the appellant with a new 
personal hearing in April 2001.  The veteran did not indicate 
the existence of any outstanding Federal government record 
that could substantiate the claim.  Nor did he refer to any 
other records that could substantiate his claim.  Since the 
RO has secured a complete record, the requirement under the 
VCAA that the RO advise the claimant of how responsibilities 
in developing the record are divided is moot. Accordingly, 
the Board concludes that it may now enter a decision on the 
merits of this issue without prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran has requested, in substance, that VA to provide 
him with a VA examination or medical opinion to support his 
application to reopen.  The Board notes that VA determined 
that under the discretionary and explicit authority granted 
by the VCAA, VA would not provide an examination or obtain a 
medical opinion to create new and material evidence to reopen 
a claim.  66 Fed. Reg. 45,628.   Accordingly, the Board finds 
that there is no legal authority for the action requested by 
the claimant.

New and Material Evidence

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A review of the record shows that the results of the 
September 2000 audiometric examination are neither new nor 
material.  The results continued to show that the veteran has 
a bilateral sensorineural hearing loss.  The existence of a 
bilateral hearing loss was established prior to his entry 
into the service and after his period of active service.  The 
report does not include competent medical evidence that bears 
directly or significantly on the issue of aggravation during 
service, which is the crux of the veteran's claim.  The 
veteran's April 2001 testimony is duplicative of evidence 
previously submitted in his April 1990 personal hearing, 
including his allegation about his ear reacting to an 
aircraft flight.  

The veteran's testimony, however, does contain one new 
assertion: that an ENT audiologist told him that it was 
impossible for contemporary audiologists to read the 
audiometric results from 1969.  Under the general rule 
regarding evidentiary assertions provided in the context to a 
claim to reopen, such assertions are presumed to be credible.  
The exceptions to this general rule are where the assertion 
is beyond the competence of the party making the assertion or 
if the assertion is inherently incredible.  See Duran v. 
Brown, 7 Vet. App. 216 (1994), King v. Brown, 5 Vet. App. 19 
(19 (1993), and Justus v. Principi, 3 Vet. App. 519 (1992).  
In this case, the claimant's assertion is not based upon his 
own expertise but purports to relay the opinion of a medical 
professional.  As the Court has held, a lay party's relay of 
what a medical professional purportedly stated is not 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  Thus, the claimant's assertion that this is what 
a medical professional stated is not competent to establish 
such a medical opinion.  Therefore, the claimant's assertion 
can not be material.

The Board further finds this assertion is inherently 
incredible for the following reasons.  The audiometric test 
results from service are in garden variety reports in 
standardized formats of markings, frequencies and thresholds 
that any party, such as the undersigned, who has personally 
examined literally thousands of such reports, can recognize.  
While the Board does not doubt that correctly conducting and 
analyzing audiometric testing requires skill, training and 
experience, once the testing is performed by a medical 
professional, the results of audiometric evaluations are 
reduced to a graph or a table.  Unlike the conduct or 
analysis of the testing, the reading of a graph or table is a 
basic, mechanistic action not involving the application of 
arcane medical expertise.   Thus, the argument that the test 
results in this matter could not even be read by a current 
audiologist is simply incredible.  Therefore, the Board finds 
there is no obligation on VA to advise the claimant that he 
should submit evidence from the medical professional to 
establish an inherently incredible proposition.  

The Board additionally and in the alternative finds that the 
evidentiary assertion, even if it were presumed to be true, 
also fails the test of materiality.  The Board must point out 
that the medical providers who reviewed the veteran's hearing 
status in 1969, who manifestly had no impediment to reading 
1969 audiometric results, found that the veteran suffered 
from bilateral sensory nerve hearing loss.  The veteran 
provided the examiners with a medical history of congenital 
deafness in the right ear since childhood.  Most 
significantly, the medical board that reviewed the veteran's 
audiometric results in 1969 found that his bilateral sensory 
nerve hearing loss had not been aggravated by service beyond 
the normal progression of the disease.  The evidence of 
record before the medical providers also established that the 
claimant's performance on his first hearing evaluation in 
January 1969 demonstrated exaggeration.  

The argument that current professionals could not read the 
results, even if true, is not so significant that it must be 
fairly considered to decide the case.  Such an allegation 
only leads to the conclusion that a current provider could 
not render positive or negative medical opinion evidence on 
the underlying issue.  Thus, the allegation only points to an 
absence of more current evidence on the merits of the case.  
This could not alter the existing picture with respect to the 
origins of the disability.  If the existing picture is not 
altered, there is no reason to reopen the claim.  In fact, a 
reopening to review the claim on the same record is 
prohibited.  


ORDER

New and material evidence not having been received to reopen 
the veteran's claim for service connection for bilateral 
hearing loss, the claim remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

